88 Ga. App. 817 (1953)
78 S.E.2d 76
GIBSON
v.
KELLEY.
34778.
Court of Appeals of Georgia.
Decided October 1, 1953.
Guy Parker, Harold Sheats, for plaintiff in error.
Ferdinand Buckley, W. Neal Baird, Marshall, Greene, Baird & Neely, contra.
SUTTON, C. J.
Following the rule for computing time laid down by the Supreme Court and this court in numerous decisions, an action brought on December 3, 1952, for damages for injuries to the person alleged to have been sustained on December 3, 1950, was barred by the statute of limitations, which requires such actions to be brought within two years after the right of action accrues, and said action was properly dismissed on demurrer. Code § 3-1004. For cases directly in point, see Peterson v. Georgia R. & Bkg. Co., 97 Ga. 798 (25 S.E. 370); Texas Co. v. Davis, 157 Ga. 538 (122 S.E. 62); Dowling v. Lester, 74 Ga. App. 290 (39 S.E.2d 576), and the authorities cited in said cases.
Judgment affirmed. Felton and Worrill, JJ., concur.